Dear Ms. Ledet:
Your request for an Attorney General's Opinion has been directed to me for research and response.
As I understand your question, it is as follows:
         May, "pursuant to LSA-R.S. 42:63(D), a justice of the peace, an elected official in Jefferson Parish also work as a full-time employee in First City Court's Clerks Office in Orleans Parish".
You have correctly concluded that there is a problem with the employment in question, under LSA-R.S. 42:63(D).  In pertinent part LSA-R.S. 42:63(D), provides as follows:
         "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof . . . . " (emphasis added)
"Appointive office" is defined by LSA-R.S. 42:62(2) as follows:
         ". . .  Any office in any branch of government . . . which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official . . . ."
By telephone conversation on September 29, 1992 you advised me that the full-time employment in question would be as a deputy clerk of the First City Court.  The position of deputy clerk of court is established in the Louisiana Constitution of 1974, Article 5, Section 28.  Additionally, Section 32 of that article relates specifically to clerks in Orleans Parish.  LSA-C.C.P. Articles 255—256 further establish the position of Clerk of Court, and deputy clerk of court.  Therefore, it appears that the positions of deputy clerk of court is an appointed position under R.S. 42:62(2).
Accordingly, it is the opinion of this office that an elected justice of the peace may not also hold the full-time appointed position of deputy clerk of court.
I trust that the foregoing adequately answers your question. However, if additional information is needed, please do not hesitate to contact me.
Yours very truly,
                                 RICHARD P. IEYOUB Attorney General
                                 BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2510s